*227ON MOTION FOR REHEARING:
HAWKINS, Judge.
Appellant has filed a strong motion for rehearing urging that the original' opinion of the majority of the court is wrong, it being the position of appellant that only the party affected by the result of the search may give consent thereto, and that a search made by consent of others is' as to accused illegal and violative of the Constitutional guarantee against unreasonable searches and seizures.
The near approach of adjournment for. the term renders further extended discussion of the question impracticable. There being some difference of opinion regarding the matter among the members of the court, it was given careful consideration originally. That opinions upon the point are not in accord in different jurisdictions is' apparent from the decisions. . It is further clear, we think, from many .opinions written since Amos v. U. S., 65 L. Ed., 654, 255 U. S., 313, was decided in 1921, that the holding in that cáse has been misapprehended. It has been cited as direct authority supporting appellant’s position, when in fact the opinion expressly states in the following language that the question was not considered: “We need not consider whether it is possible for a wife, in the absence' of her husband, thus to waive his constitutional rights, for it is perfectly clear that, under the implied coercion here presented, no such waiver was intended or effected.” See U. S. v. Ruffner, 51 Fed. (2d) 579.
We adhere to the view expressed originally that the question is not one of a waiver of a constitutional right. The Constitution guarantees against “unreasonable” searches. The real question is thought to turn on whether a search is unreasonable which is made with the wife’s consent given without coercion from the officers. Judge Morrow adheres to the views expressed by him in his dissenting opinion.
Believing the majority opinion upon that point to be correct, the motion for rehearing is overruled.

Overruled.